Case 8:20-cv-01685-MSS-CPT Ragumeittdsd oof iedo7/22/20 Page 1 of 10 PagelD 11
Filing # 104124406 E-Filed 03/04/2020 02:59:34 PM

IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT IN AND FOR
PINELLAS COUNTY, FLORIDA

Case No.:
DOMINQUE S. BAPTISTE,
Plaintiff,
vs.
VAL PAK DIRECT MARKETING SYSTEMS, INC.,
a California Foreign Corporation,
Defendant. /

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, DOMINQUE S. BAPTISTE, (“Baptiste” or “Plaintiff’) by and through
undersigned counsel, sues Defendant, VAL PAK DIRECT MARKETING SYSTEMS, INC., a
California Foreign Corporation, (“Val Pak” or “Defendant”) and alleges the following:

NATURE OF ACTION

I. Baptiste brings this action against Val Pak for violations of Title VII of the Civil
Rights Act of 1964 (Title VI) (42 U.S.C. § 2000e) as amended by the Pregnancy and
Discrimination Act of 1978 and the Family and Medical Leave Act (FMLA) (29 U.S.C. §§ 2601-
2654) and the Florida Civil Rights Act, F.S. § 760.10 in excess of $30,000.00.

JURISDICTION AND VENUE

2, Venue is proper because the parties reside, or are located, within the state of Florida
and, specifically, within Pinellas County, Florida. Furthermore, the acts that give rise to this action
occurred in St. Petersburg, Florida.

3. Over 30k

*** ELECTRONICALLY FILED 03.:04.2020 02:59:34 PM: KEN BURKE. CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 2 of 10 PagelD 12

BAPTISTE vs VAL PAK DIRECT MARKETING SYSTEMS, INC.

PARTIES

4, All times material to this case, Baptiste is and was a resident of the State of Florida
in Pinellas County.

5. From April of 2007 to January 22, 2018, Baptiste was employed by Val Pac asa
Senior Process Technician, Machine Operator.

6. At all times material to this case, Baptiste was an “employee” of Val Pak as
defined by all pertinent state and federal laws.

7. Defendant is a California for profit corporation authorized to do business in the
State of Florida with its principal place of business in St. Petersburg, Florida.

8. At all times material to this case, Val Pak was an “employer” as defined by all
pertinent state and federal laws that employed more than 50 employees within 75 miles of the
location at which Batiste worked.

COMPLIANCE WITH PROCEDURAL REQUIREMENTS

9. Baptiste timely filed a charge of discrimination with the U.S. Equal Employment
Opportunity Commission (“EEOC”), a copy of which is attached hereto as Exhibit A, and
accordingly, is permitted to proceed to court on her claims.

10. On November 30, 2018 counsel for Plaintiff received Notice of Right to Sue from
the EEOC for her Charge, a copy of which is attached hereto as Exhibit B.

11. Baptiste has satisfied all of the administrative procedures that were conditions
precedent to filing this cause of action with no satisfactory remedy.

FACTS

12. _—_ Baptiste became employed with Val Pak in April of 2007, as a Process Technician.

Page 2 of 8

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 3 of 10 PagelD 13
BAPTISTE vs VAL PAK DIRECT MARKETING SYSTEMS, INC.

13. Baptiste was promoted in October of 2007 to Sr. Process Technician, a machine
operator.

14. Baptiste began dating a supervisor in another department, DeMaryland Cooper, in
December of 2016. Mr. Cooper had previously dated co-employee, Angela Lane.

15. Angela Lane became aware of Mr. Cooper’s relationship with Baptiste in
December of 2016.

16. In or about April 2017, Baptiste complained to a lead supervisor, Mr. Harris, that
she was being bullied and harassed by co-employees, Angela Lane and Angel, Angela's twin sister,
who worked in the same department. There was no corrective action taken by Defendant.

17. In or about June 2017, it became apparent to Human Resources and co-employees
that Baptiste was pregnant with Mr. Cooper’s child.

18. In or about June July 2017, Angela Lane’s complaints about Baptiste escalated to
Human Resources due to Baptiste’s pregnancy.

19. Baptiste also complained to Human Resources of the escalated harassment and
Human Resources advised Baptiste to stay away from Ms. Lane.

20. Upon information and belief, Ms. Lane was not disciplined by Defendant for her
actions towards Baptiste.

21. Baptiste advised Human Resources that Angela Lane seriously interfered with her
ability to do her job. Again, there was no corrective action taken avainst Ms, Lane.

22. The lead supervisor, Mr. Harris, continually placed Angela Lane and Angel in close

proximity of Baptiste’s workstation.

Page 3 of &

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 4 of 10 PagelD 14

BAPTISTE vs VAL PAK DIRECT MARKETING SYSTEMS, INC.

23. Employees, Angela Lane and Angel continued to report frivolous complaints about
Baptiste to Human Resources through the fall of 2017. Baptiste continued to be chastised, with no
disciplinary actions to Baptiste as the complaints were unfounded.

24, The Human Resource Director stated to Baptiste, “we can’t do business like this,”
referring to the continuous frivolous complaints from Angela Lane and Angel about Baptiste.

25. The Director insinuated Baptiste should rectify the situation with co-employees
herself.

26. On or about January 19, 2018, Baptiste told Human Resources she was engaged to
Mr. Cooper.

27. Baptiste also advised Human Resources that she would be filing for the Family and
Medical Leave (FMLA) for pregnancy leave and began the paperwork for same.

28.  Onor about January 19, 2018, Angel was working on Baptiste’s machine. Baptiste,
nine months pregnant at the time and therefore larger than normal, moved behind Angel and
brushed her lightly.

29. Angel complained to the lead supervisor, Mr. Harris, stating that Baptiste
intentionally pushed her.

30. Mr. Harris did not investigate this matter by speaking to Baptiste nor the witness(es)
to the incident.

31. Supervisor Rip Van, told Baptiste to write a statement when she retumed to work
the following day.

32. On or about January 20, 2018, when Baptiste returned to work, she was advised she
had been terminated for not writing the statement on the day of the incident. Therefore, Baptiste

was unable to complete the statement that Supervisor Rip Van advised her to write.

Page 4 of 8

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 5 of 10 PagelD 15

BAPTISTE vs VAL PAK DIRECT MARKETING SYSTEMS, INC.

33. As aresult of the termination, Baptiste was unable to file her paperwork for FMLA
with Human Resources for pregnancy leave.

34. Baptiste has retained the undersigned counsel and is obligated to pay them a fee.

COUNT I
Discrimination Based on Pregnancy in Violation of Title VII of the Civil Rights Act of 1964
(42 U.S.C, §§ 2000e et seq.) as Amended by the Pregnancy Discrimination Act of 1978.

35. Baptiste re-alleges and references each and every allegation contained in
paragraphs | through 34 and incorporates the same as if fully restated herein.

36. __ Baptiste was pregnant and qualified for her position when Defendant fired her.

37. Defendant was well aware that Baptiste was pregnant.

38. Defendant, via its Human Resources Department, marginalized Baptiste while
treating non-pregnant similarly situated employees more favorably. Specifically, Defendant’s
Human Resources Department failed to investigate Baptiste’s claims of pregnancy-based
harassment from Ms. Lane and Angel, yet disciplined Baptiste when she reacted to the harassment.

39. Baptiste suffered damages as a result of Defendant’s unlawful discriminatory
actions, including emotional distress, past and future lost wages and benefits, and the costs of
bringing this action.

40. Defendant intentionally violated Baptiste’s rights under Title VII, with malice or
reckless indifference, and, as a result, is liable for punitive damages.

COUNT II
Retaliation in Violation of Title VII of the Civil Rights Act of 1964
(42 U.S.C, §§ 2000¢ et seq.) as Amended by the Pregnancy Discrimination Act of 1978
41. Baptiste re-alleges and references each and every allegation contained in

paragraphs | through 34 and incorporates the same as if fully restated herein.

42. Baptiste was pregnant and qualified for her position when Defendant fired her.

Page 5 of 8

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 6 of 10 PagelD 16

BAPTISTE vs VAL PAK DIRECT MARKETING SYSTEMS, INC.

43. On several dates between May 2017 and January 2018, Baptiste engaged in
protected activity by complaining to Defendant’s Human Resources Department about Angela
Lane and Angel’s harassment based on Baptiste’s pregnancy. Specifically, Baptiste told
Defendant’s Human Resources Department that Angela Lane and Angel were harassing her at
work based on her being pregnant with Mr. Cooper's child. Defendant failed to investigate or
discipline Ms. Lane or Angel.

44. Only mere weeks after Baptiste complained of harassment based on her pregnancy,
Defendant summarily fired Baptiste on January 20, 2018, allegedly because she did not write a
written statement regarding the January 20, 2018 incident.

45. Defendant’s alleged reason for terminating Baptiste's employment is pretextual and
baseless. Defendant fired Baptiste because she complained of pregnancy discrimination on
throughout most of 2017.

46. Baptiste suffered damages as a result of Defendant's unlawful retaliatory actions,
including emotional distress, past and future lost wages and benefits, and the costs of bringing this
action.

47. Defendant intentionally violated Baptiste's rights under Title VII, with malice or
reckless indifference, and, as a result, is liable for punitive damages.

COUNT III
Retaliation in Violation of the Family and Medical Leave Act (FMLA)
(29 U.S.C, §§ 2601-2654)

48. Baptiste re-alleges and references each and every allegation contained in

paragraphs | through 34 and incorporates the same as if fully restated herein.

49. _ Baptiste was pregnant and qualified for her position when Defendant fired her.

Page 6 of 8

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 7 of 10 PagelD 17

BAPTISTE vs VAL PAK DIRECT MARKETING SYSTEMS, INC.

50. On January 19, 2018, Baptiste engaged in protected activity by asking to take leave
under the terms permitted by the FMLA.

21. Only one day after Baptiste requested the leave, Defendant summarily fired
Baptiste on January 20, 2018 allegedly because she didn’t provide a written statement about the
January 20, 2018 incident.

52. Defendant's alleged reason for terminating Baptiste's employment is pretextual and
baseless. Defendant fired Baptiste because she asked to take FMLA leave to care for her newborn
child,

53. Baptiste suffered damages as a result of Defendant’s unlawful retaliatory actions,
including past and future lost wages and benefits and the costs of bringing this action.

34. Defendant willfully violated Baptiste's rights under the FMLA and, as a result, is
liable for liquidated damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

A. Accept jurisdiction over this matter;

B. Award Plaintiff for her past and future loss of wages and benefits, plus interest:

C. Order Defendant to reinstate Plaintiff to a position comparable to her former position
or, in lieu of reinstatement, award her front pay (including benefits);

D. Award to Plaintiff liquidated damages incurred in connection with this action, equal to
the sum amount of backpay and interest;

E. Award to Plaintiff all costs and reasonable attomeys' fees incurred in connection with
this action;

F. Award to Plaintiff compensatory damages;

Page 7 of 8

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 8 of 10 PagelD 18

BAPTISTE vs VAL PAK DIRECT MARKETING SYSTEMS, INC.

G. Award to Plaintiff punitive damages; and

H. Grant Plaintiff such additional or alternative relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury for all matters so triable.

Dated: February 28, 2020

Page 8 of 8

Respectfully submitted,

‘s' April S. Goodwin
APRIL S. GOODWIN, ESQ.

FLORIDA BAR NO: 0502537
The Goodwin Firm

801 West Bay Drive, Suite 705
Largo, FL 33770

Phone: (727) 316.5333
apnl@)goodwin-firm.com

/s/ Bridgette M. Domingos
BRIDGETTE M. DOMINGOS, ESQ.

FLORIDA BAR NO: 102375
Domingos Law

801 West Bay Drive, Suite 705
Largo, FL 33770

Phone: (727) 755-8448
bridgette@domingoslaw.com

Attorneys for Plaintiff

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 CSTE: O Page 9 of 10 PagelD 19

1F- 406992 eExuieit A

EEOC Fom 5 /11409} 2
CHARGE OF DISCRIMINATION Charge Presented To: ieceived— No(s)

This form is affected by the Privacy Act of 1974. See encicsed Prvacy Att 5 FEPA nny 05 2078

 

 

Statement and other infarmabon bafers completing Uns fen,
EEOC

 

 

 

 

 

 

 

FHRG Tampe Fieid- Office ——
‘ale a i
Name (indicaie Mir, Ms, Mra} Sec eltgeer Ler Home Phone incl. Aree Coda} Cate of Binn
Dominque Shereen Baptiste 727-557-6205 02/14/4985
Svreet Address City. Stale and ZIP Code
2220 21* Avenue § St. Petersburg, FL 33712

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee. or State or Local Gavermment Agency That ! Befieva
Discriminated Against Me or Others. {if more (han two, jist under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name He. Enployees. Marbers Phone No. finctude Area Code}
Valpak Over 100 727-568-4200
Street Address Cay. State and ZiP Code

Valpak Ave. N St. Petersburg, FL

Name ans No Eroleyees, itembens Phone No (lnckate Ansa Code!
Steel Address = City, State ang ZIP Coae Tere
DISCRIMINATION BASED ON /Creck appropriate bor(es).) DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

' a
[| RACE [| cOLOR bx] SEX [ ] RELIGION [| NATIONAL OSIGEY 1/19/2018 01/22/2018

. retauaTon [__} ace [__] ovsaeuny [(] cenenc arorvation
4

[x] otHer soe Pregnancy [X} commwunys action
| THE PARTICULARS ARE (¥ additional paper is needed, allach exwa sheets
ValPak is a Florida corporation that provides print, mobile and online advertising solutions to companies and coupons to
consumers, | first became employed by ValPak im April 2007 as a Process Technician and was soon thereafter promoted tw
Sc. Process Technician, a position in which | stayed fur the remained of ray employment with ValPak, As a Se. Process
Technician | was a machine operator and worked thire shitt,

 

In December 2016 T began dating DeMarland Couper, who was, and still is, a supervisor in another depariment at
ValPak. Mz. Cooper had previously been in a relanonship with another Sr. Process ‘Technican in my department, .Angels
Lane. Angela's owin sister, Angel, also worked in my department as a Sr. Process ‘Technician The dvins, as we all referred
to them, we not happy with my relagonship with Mr, Cooper and gave me a hard dime about it. calling me names. I did
complain toa tead supervisor, Harris, about it, but nothing was done.

f Found out 1 was pregnant in lare May 2017, 7 hid my peegnancy for a long me, but eventually was unable to do so. M1
this point, Angela went to HR and complained about me, despite the fact that she was the one who was harassing me. HR
told me just to stay away from Angela. [ told them avoiding Angela scsiously interfered with my ability to do my job. but
they did not seem to care. Additionally, Harris kept having me work in close prosimity to the owins,

The twins would go to HIR about me all the time and fR always took their side but didn’t directly discipline me because |
wasn't doing anything wrong. The HR director told me, “we can’t do business lke this,” referring to the drama that the
twins were creating, but she put it all on me to rectify. Unfortunately, | couldn’: not be pregnant with Mr. Cooper's child
and thar fact could not be hidden any longer.

This continued the fall of 2017 - the nvins would issue trivalous complaints to HR about me, and [ would be chastised for
it, In November of 2017, 1 informed HR that Me. Cooper and U were engaped

Ducing my overnight shitt on January 18-19, 2018, | found Angel (the sister) working on my machine. I brushed her
L_behely, uving to get around her. 1 was 9 months preunant at this point. Uf course, Angel called Harcis and stated | had

 

 
Case 8:20-cv-01685-MSS-CPT Document 1-1 Filed 07/22/20 Page 10 of 10 PagelD 20

EEOC Foam 181 (11/16) U.S. EQuaL EMPLOYMENT OPPORTUNITY COMMISSION EXHIBIT B

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Dominique S. Baptiste From: Tampa Field Office
2220 21st Ave. S. 601 East Polk Street
St Petersburg, FL 33712 Room 1000

Tampa, FL 33602

 

 

Cc] On behall of person(s) aggrieved whosa identity is
CONFIDENTIAL (29 CER §1601. 7(a))
EEOC Charge No. EEOC Representative Telephone No.
Hatto Parra,
§11-2019-00697 ___ Investigator (813) 202-7944

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
| The facts allaged in the charge fail to state a claim under any ofthe statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabililles Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unabia to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any ather issues thal might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or focal fair employment practices agency that investigated this charge. +

OO €&ooo

Other (briefly siate)
€ ¢ a

- NOTICE OF SUIT RIGHTS -
{See the additional information attached io this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondents) under federal flaw based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equa! Pay Act {EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This mears that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible,

On behalf of the Commission

Bargain Nentane UfeohG

 

Encloaures(s) Evangeline Hawthorne, {Date Maited)
Director
ce: VALPAK April S. Goodwin, Esq.
Clo Jeffrey M. Goodz THE GOODWIN FIRM
MCGUINNESS & CICERO 801 West Bay Dr.
1000 Sawgrass Corporate Pkwy., Suite 590 Suite 708

Sunrise, FL 33323 Largo, FL 33770

 
